Case 1:19-cv-00328-TMT-MEH Document 70 Filed 12/02/20 USDC Colorado Page 1 of 3




          IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
                                 COLORADO

     Michael Abbondanza,
     Tavin Foods, Inc.
                     Plaintiffs,

     v.

     Jason Weiss,
     Weiss Law Group, PC,
     Brett Huff,
     Richard Leslie,
     Huff and Leslie, LLP,
     Peter Leiner,
     Giovania Paloni,
                     Defendants.

                PLAINTIFFS’ STATUS REPORT REGARDING PLAINTIFFS’
                   ALTERNATIVE SERVICE OF PROCESS ATTEMPT
                              ON DEFENDANT PALONI

          Plaintiffs, through their undersigned counsel, file this Status Report regarding Plaintiffs’

 attempt to serve Defendant Paloni via alternative means of service, stating as follows:

          I.     PLAINTIFFS HAVE RECEIVED NO RESPONSE FROM DEFENDANT
                 PALONI.

          Pursuant to the Court’s October 27, 2020 order granting Plaintiffs’ Motion for Alternative

 Means of Service upon Defendant Paloni, Plaintiffs sent a copy of the Complaint, Civil Cover

 Sheet, and Court’s October 27, 2020 order, via certified mail, to Defendant Paloni at 9780 E.

 Gold Dust Ave., Scottsdale, AZ 85258 on November 9, 2020. (See Certified Mail Receipt,

 attached hereto as Exhibit 1). Plaintiffs’ Counsel confirmed, via the certified mail tracking, that

 the envelope was received by an individual at the residence on November 12, 2020 at 2:12 p.m.

 (See USPS Tracking Confirmation, attached hereto as Exhibit 2). As of the filing of this Status

 Report, Plaintiffs’ Counsel has received no response from Ms. Paloni, nor was the envelope

                                                     1
Case 1:19-cv-00328-TMT-MEH Document 70 Filed 12/02/20 USDC Colorado Page 2 of 3




 returned to Plaintiffs’ Counsel indicating that Ms. Paloni does not reside at that address.




  RESPECTFULLY submitted this 2nd day of December, 2020.



                                                 LAW OFFICES OF COURTENAY PATTERSON
                                                 /s/ Courtenay Patterson
                                                 Courtenay Patterson, Esq., CO Bar No. 49215
                                                 Law Offices of Courtenay Patterson
                                                 1716 N. Main St., Suite A #331
                                                 Longmont, CO 80501
                                                 Email: courtenay.patterson@gmail.com
                                                 Telephone: (925) 237-1187

                                                  Attorney for Plaintiff




                                                    2
Case 1:19-cv-00328-TMT-MEH Document 70 Filed 12/02/20 USDC Colorado Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of December, 2020, I electronically filed the
 foregoing Status Report regarding Plaintiffs’ attempts to serve Defendant Paloni with the Clerk
 of Court using the CM/ECF service, which provided electronic service to the following:


         Michael Hutchinson
         Treece, Alfrey, Musat, P.C.
         633 17th Street, Suite 2200
         Denver, CO 80202
         (303) 292-2700
         hutch@tamlegal.com


         Joel Rothman
         SRIPLAW
         21301 Powerline Road
         Suite 100
         Boca Raton, FL 33433
         (561) 404-4350
         Attorney for Defendants Weiss, Weiss Law Group, and Leiner


         Franz Hardy, Esq.
         Maral J. Shoaei, Esq.
         GORDON REES SCULLY MANSUKHANI, LLP
         555 Seventeenth Street, Suite 3400
         Denver, Colorado 80202
         Telephone: (303) 534-5160
         fhardy@grsm.com
         mshaoei@grsm.com
         Attorneys for Defendants Brett Huff, Richard Leslie, and Huff and Leslie, LLP




                                               /s/ Courtenay Patterson


                                               Law Offices of Courtenay Patterson
                                               1716 N. Main St., Suite A #331
                                               Longmont, CO 80501


                                                  3
